Citation Nr: 0917556	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-19 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability

2.  Entitlement to service connection for bilateral tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The competent clinical evidence of record reflects the 
Veteran's bilateral hearing loss disability, for VA purposes, 
was initially demonstrated years after service, and has not 
been shown by competent clinical evidence to be causally 
related to the Veteran's active service.

2.  The competent clinical evidence of record reflects that 
the Veteran's bilateral tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107(West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In August 2005 VA correspondence to the Veteran, the RO 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The correspondence was deficient in that 
it did not inform the Veteran that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought.  The Board finds that the VCAA notice 
deficiency was not prejudicial to the Veteran.  Since the 
Board will deny service connection, no effective date or 
disability rating will be assigned, and there can be no 
possibility of any prejudice to the Veteran in this regard.

See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), private 
examination records, and VA examination and treatment 
records.  Additionally, the claims file contains the 
statements of the Veteran in support of his claims.  The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and either hearing loss or tinnitus, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral Hearing Loss

The Veteran asserts that he suffers bilateral hearing loss 
due to exposure to acoustic trauma while serving as a 
cryogenics specialist in Vietnam.  The Veteran avers that the 
cryogenic operation required the use of 5 diesel generators 
running 24 hours a day.  The Veteran's DD-214 indicates that 
the Veteran's military occupational specialty (MOS) was in 
cryogenics.  In addition, the Veteran received the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal; 
therefore, exposure to acoustic trauma is conceded as 
consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).
 
The Veteran's STRs indicate he was given an audiological 
examination in May 1964, as part of his enlistment medical 
examination.  The audiological evaluation revealed that pure 
tone thresholds, in decibels, converted from American 
Standards Associates (ASA) units to reflect the current 
International Standards Organization (ISO) and American 
National Standards Institute (ANSI) standard, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
---
25
LEFT
10
0
0
---
0

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Therefore, the Veteran's entrance examination 
report reflects a hearing loss in the Veteran's right ear.  
As such, the presumption of soundness on induction as to 
right ear hearing loss does not attach, and service 
connection may be considered only on the basis of aggravation 
of right ear hearing loss in service.  As left ear hearing 
loss was not demonstrated on examination for entrance into 
service, the presumption of soundness on induction as to left 
ear hearing loss does attach, and service connection may be 
considered on a direct incurrence basis, to include 
presumptive service connection.  38 C.F.R. § 3.304 (2008).  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  If 
a presumption of aggravation under section 1153 arises, due 
to an increase in a disability in service, the burden shifts 
to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

The evidence of record includes a graph of the Veteran's 
audiological examination attached to the May 1964 report.  
The Board is unable to interpret audiograms which are 
presented in graphic rather than numerical form.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995).  

The STRs indicate that the Veteran was given an additional 
audiological evaluation, as part of his separation medical 
examination in August 1968.  The results were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
0
25
LEFT
-5
-10
5
15
-5

In June 2005, a private audiological examination was 
performed.  The evidence of record includes a graph of the 
results.  As noted above, the Board is unable to interpret 
audiograms which are presented in graphic rather than 
numerical form.  See Kelly, supra.  However, the written 
report accompanying the graph reflects the examiner opined 
pure tone test results indicated bilateral borderline normal 
hearing sensitivity in the low and mid frequencies with a 
moderate sensorineural hearing loss in the high frequencies 
which is worse in the left ear.  The Speech discrimination 
scores were reported as 96 percent for the right ear and 92 
percent for the left ear; however, the examiner did not 
indicate what test was used to determine speech recognition.

In October 2005, a VA audiological examination was performed.  
The results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
40
65
LEFT
20
15
30
50
70

The speech recognition score was 90 percent for the right ear 
and 90 percent for the left ear using the Maryland CNC word 
list test.  The Board acknowledges that the Veteran has a 
current hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.

The VA examiner who performed the October 2005 VA 
examination, and reviewed the Veteran's claims folder, opined 
that hearing loss is less likely as not caused by or a result 
of acoustic trauma during military service.  In addition, he 
opined that there is no evidence of record of aggravation of 
the pre-existing hearing loss.  The examiner noted that a 
hearing loss in the left ear pre-existed service while the 
right ear was clinically normal.  The examiner opined that a 
comparison of entrance examination results to the separation 
examination results suggests that the results of each ear 
were confused and recorded in the wrong areas.  The examiner 
opined that regardless of any confusion, the discharge 
physical establishes that at the time of discharge from 
service, the Veteran did not have a hearing loss in either 
ear that met VA criteria for disability.  Moreover, he opined 
that aggravation of the pre-existing hearing loss appears to 
be a less likely than not the case.  As noted above, the 
clinical evidence of record establishes that a hearing loss 
in the right ear was demonstrated on examination for entrance 
to service.

There is no objective clinical evidence of record of 
bilateral hearing loss disability for VA purposes until the 
October 2005 VA examination, more than 36 years subsequent to 
service.  In fact, the evidence of record includes a June 
2003 VA primary care/physician report to establish care and 
get medications, which reflects that the Veteran denied 
hearing loss.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Moreover, a noted above there is no competent 
medical opinion linking the Veteran's current bilateral 
hearing loss disability to service.  

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current bilateral hearing loss disability to service, such 
initial demonstration is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 200) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  As the preponderance of the evidence is 
against the claim, service connection for bilateral hearing 
loss is not warranted.

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability is causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Bilateral Tinnitus

The Veteran avers that he has suffered from bilateral 
tinnitus due to exposure to acoustic trauma in service.  The 
Veteran's STRs are negative for any complaints of tinnitus.  

The evidence of record includes a June 2003 VA "primary 
care/physician report to establish care and get 
medications", which reflects that the Veteran denied 
tinnitus. The earliest clinical evidence of record of 
tinnitus is from June 2005.  A June 2005 private physician 
report reflects that the Veteran complained of ringing in the 
ears.  A tinnitus pitch match test in the left ear indicated 
that the Veteran experiences tinnitus equivalent to 2-3 KHz.

A June 2005 VA primary care/physician report notes that the 
Veteran "has now developed bilateral tinnitus."  
Conversely, it was further noted that the tinnitus was in the 
left ear only.  Regardless, the Board notes that the language 
in the report that the Veteran "has now developed" 
bilateral tinnitus, indicates a recent development, and not a 
decades old condition. 

An October 2005 VA examination report reflects that the 
Veteran complained of bilateral tinnitus.  Furthermore, the 
report reflects that the Veteran reported he did not recall 
the onset of tinnitus, but stated that he has had it "as 
long as [he] can remember."

The Board notes that the Veteran is considered competent to 
report the observable manifestations of his claimed 
disability.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").  
Further, the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, but 
that such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
In the present case, not only is there an absence of any 
corroborating medical evidence supporting the Veteran's 
assertion, there is also evidence that he denied tinnitus in 
2003.

In sum, the evidence reflects an absence of complaint of 
tinnitus in either ear until more than 36 years after the 
Veteran left military service.  The evidence of record 
includes a report that the Veteran denied tinnitus in June 
2003, reported only left ear tinnitus in June 2005, and 
reported bilateral tinnitus in October 2005.  The October 
2005 VA examiner opined that it is a medical certainty, given 
the evidence of record, that tinnitus is not due to acoustic 
trauma while in military service.  

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current tinnitus to service, such initial demonstration is 
too remote from service to be reasonably related to service.  
See Maxson, supra.  As the preponderance of the evidence is 
against the claim, service connection for bilateral tinnitus 
is not warranted.

The Board notes that the Veteran may sincerely believe that 
his bilateral tinnitus is causally related to active service.  
However, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu supra.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for bilateral tinnitus 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


